Lacombe, Circuit Judge,
(orally.) The question of intention does not enter into this case at all, provided the importers have done no more than what, under the terms of the tariff, they may do. Such is the doctrine of the Luckemeyer and Farwell Cases, referred to on the argument. Whether their object was to make their goods more readily salable in this way, or by this particular method of importation to secure the entrance of the goods here at a lower rate of duty than they would otherwise have to pay, is wholly immaterial, provided that what they have done is within .the terms of the tariff' act. Now, there is no evidence that these articles were ever “assembled” or brought together with the gun-barrels on the other side. There is no finding to that effect by the appraisers; and, if there were such a finding of fact, I should be constrained to reverse it, because there is no evidence in the record to support it. I do not by this mean to imply that that single fact would be controlling of the case if it were here; it is enough to say that it is not here. For all that appears, the gun-stocks may have been bought from one manufacturer, and the gun-barrels from another. They came here under a provision of the tariff act which lays a duty upon “sporting, breech-loading shotguns,” and lays a separate and a different duty upon the parts of which those sporting, breech-loading shotguns are composed, a§ “manufactures in whole or in part of metal.” It can be fairly assumed that congress by that very terminology meant to allow importers who choose to do so, to bring in fragments of a combination article by different shipments, and then to employ domestic labor in putting them *351together. It may have been intended to induce importers to employ to that extent the labor of this country, instead of having the article combined abroad. We cannot tell, of course, what operated upon the minds of the framers of that particular passage of the act. We can only deal with their language as they have set it down for us, and under that language it seems very clear that there is nothing in this shipment except “gun-stocks mounted,”- — articles which are properly described in the tariff, only by the phrase “manufactures composed wholly or in part of metal;” and they should therefore pay that duty, and no other. The decision of the board of appraisers is reversed.